DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 6/28/2019 was in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. It is unclear to the examiner if the second coupling unit acts as an emitter or a receiver. The claims reach the first coupling element #51 is for transmitting an acoustic emission signal and the second coupling element #52 for positioning 


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-9, 11, 12 is/are rejected under 35 U.S.C. 103 as being unpatentable Hashimoto JP 2013253831 in view of Lagakos US 4530078.
As to claim 1, Hashimoto teaches “An acoustic emission sensor ([0013]), comprising: an optical resonator having a sensor region configured for reflective operation; an optical ([0013]).” Hashimoto does coupling elements, but not specifically the claimed first and second coupling elements.
Lagakos teaches “wherein the coupling device comprises a first coupling element for transmitting an acoustic emission signal between the sensor region and the solid measurement object, and at least one second coupling element, wherein the second coupling element is configured to at least one selected from the group consisting of position the coupling device on the solid measurement object, and act as a filter for the acoustic emission signal (column 3, lines 11-21. The prior art teaches the first and second coupling elements and how the coupling elements aids in the acoustic signal transmission. Although the specific function of the second coupling element is not taught, being the filter, the structural element is fully capable of filtering a signal. The prior art teaches the concept of using a low pass filter, therefore one of ordinary skill in the art could arrive at the claimed invention).”
It would have been obvious to one of ordinary skill in the art before the filing of the invention to combine the teachings of Lagakos with Hashimoto. Utilizing couple elements aid in signal transmission since they secure the emitter to the object under test at a specific location. Filtering the signal is known in the art as well since filtering allows for data to be processed efficiently. 

((column 3, lines 11-21).” The prior arts do not teach “the first coupling element exhibits higher rigidity than the second coupling element.”
It would have been obvious to one of ordinary skill in the art before the filing of the invention to adjust the rigidity of the coupling elements. Altering the size, dimension and various physical characteristics of known elements is known in the art and involves routine skill in the art (In re Leshin, 227 F.2d 197, 125 USPQ 416 (CCPA 1960)).

As to claim 3, Lagakos teaches “the first and second coupling element ((column 3, lines 11-21).” The prior arts do not teach “wherein the relationship of the shear rigidity of the first coupling element to the shear rigidity of the second coupling element at 20.degree. C. is more than 50,000, typically more than 80,000, or more than 100,000.”
It would have been obvious to one of ordinary skill in the art before the filing of the invention to adjust the rigidity of the coupling elements. Altering the size, dimension and various physical characteristics of known elements is known in the art and involves routine skill in the art (In re Leshin, 227 F.2d 197, 125 USPQ 416 (CCPA 1960)).

As to claim 4, Lagakos teaches “wherein the at least one second coupling element is arranged such that it acts mechanically in parallel to the first coupling element (Figure 1).”

As to claim 5, Lagakos teaches “wherein the first coupling element has a shape forming an approximately point-like contact area to at least one selected from the group consisting of the sensor region and the solid measurement object (Figure 1).”
([0154]).”

As to claim 7, Hashimoto teaches “wherein the optical resonator is coupleable to the upper surface with the sensor region oriented substantially perpendicular to an upper surface of the solid measurement object (Figure 24, #16 teaches optical resonators. It has been held that rearranging parts of an invention involves only routine skill in the art.  In re Japikse, 86 USPQ 70 (CCPA 1950)).”

As to claim 8, Hashimoto teaches “wherein the first coupling element is arranged in the central area of the sensor region (Figure 24, #16 teaches optical resonators. It has been held that rearranging parts of an invention involves only routine skill in the art.  In re Japikse, 86 USPQ 70 (CCPA 1950)).”

As to claim 9, Hashimoto teaches “wherein the acoustic emission sensor is formed to be substantially metal-free (there is no teaching of metal elements in this prior art. Furthermore, it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 227 F.2d 197, 125 USPQ 416 (CCPA 1960)).”


(the claimed recitation is a statement of intended use, and it has been held by the courts that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations. Ex parte Masham 2 USPQ2d 1647 (1987). See MPEP 2114. The Hashimoto reference teaches the method of detecting sounds of leaks in gas pipes. This could be a potentially dangerous, explosive environment).”

As to claim 12, Hashimoto teaches “Use of a plurality of acoustic emission sensors according to claim 1 at a plurality of measurement points on a solid measurement object for performing a measurement on the measurement object, wherein the measurement comprises determining a location of a sound event ([0001]).”

Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable Hashimoto JP 2013253831 in view of Lagakos US 4530078 and in further view of Greene US 5533383.
As to claim 10, the prior arts do not teach an inertial mass.
Greene teaches “wherein the acoustic emission sensor furthermore comprises an inertial mass (Column 6, lines 35-45).”
It would have been obvious to one of ordinary skill in the art before the filing of the invention to combine the teachings of Greene with that of Lagakos and Hashimoto. An inertial mass is known in the art for use in measurement systems and incorporating an inertial mass would aid in the accuracy of the sensing system.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TARUN SINHA whose telephone number is (571)270-3993.  The examiner can normally be reached on Monday-Friday, 10AM-6PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephen Meier can be reached on (571) 272-2149.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/TARUN SINHA/Primary Examiner, Art Unit 2863